Citation Nr: 0029563	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a higher rating for right ear hearing loss, 
currently rated as noncompensable, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
November 1962.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Nashville, Tennessee.


FINDING OF FACT

Hearing loss disability of the right ear is manifested by an 
average pure tone threshold at 1,000, 2,000, 3,000 and 4,000 
hertz of 43 decibels and speech discrimination ability of 88 
percent, and the veteran is not totally deaf in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable rating for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.87 
(1998) (effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2000); 64 Fed. Reg. 25,202-210 
(1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record shows that the veteran 
complains of decreased hearing in his service-connected right 
ear.  Specifically, he asserts that he has particular 
difficulty with hearing in crowds, as well as with hearing 
background noise.  See VA audio examination report dated in 
May 1999.  It is also noted that the veteran is presently 
required to use a hearing aid due to right ear hearing loss.  
See VA audiology consultation record, dated in June 1999.

Initially, the Board finds that the veteran's claim for a 
higher rating for his service-connected right ear hearing 
loss is valid.  See generally 38 C.F.R. § 3.103 (2000).  The 
veteran has undergone several VA audiology examinations in 
connection with his claim.  VA treatment records from the VA 
Medical Center (MC) in Mountain Home, Tennessee, have also 
been associated with the claims folder.  He has not alleged 
that any records of probative value are available that may be 
associated with his claims folder and which have not already 
been sought.  It is accordingly found that all relevant facts 
have been properly developed, and that the duty to assist him 
has been satisfied.

The Board notes that the VA has recently amended the 
regulations pertaining to the evaluation of hearing loss.  
See 64 Fed. Reg. 25,202-210 (1999).  These changes became 
effective June 10, 1999.  When a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has had 
the opportunity to evaluate the veteran's claim under the old 
and the new regulations.  See Supplemental Statement of the 
Case dated in April 2000.  

The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 Fed. 
Reg. 25,202 (1999).  The frequencies used for the evaluation 
of hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.

The veteran has already been afforded the hearing tests, 
discussed below, required by the new regulations, and these 
were used by the RO in the evaluation of his claim.  
Similarly, the veteran's nonservice-connected hearing loss of 
the left ear was treated as normal in his evaluation by the 
RO, as is required by the new regulations.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (1998).  As in the 
instant case, in situations where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  VAOPGCPREC 32-97.  See also Boyer v. West, 12 
Vet. App. 142 (1999).  In such situations, a maximum 10 
percent evaluation is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 C.F.R. § 4.85 
and Part 4, Diagnostic Codes 6100, 6101 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2000).  Examinations 
are to be conducted without the use of hearing aids.  Id.  As 
with the old regulations, to evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These levels are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage 
evaluation, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85(f) (2000).

The record shows that entitlement to service connection for 
right ear hearing loss was granted, at a noncompensable 
evaluation level, by the RO by means of a rating decision 
dated in May 1998, following review of the report of a March 
1998 VA examination.  The noncompensable evaluation assigned 
by the RO in May 1998 has remained in effect since that 
rating action.

On VA audiological evaluation in March 1998, the veteran's 
right ear auditory thresholds in the frequencies of 1000, 
2000, 3000, and 4,000 Hertz (Hz) were 25, 40, 55, and 60, 
respectively.  An average puretone threshold of 45 decibels 
(dBs) was noted.  Speech audiometry testing (Maryland CNC 
Test) revealed speech recognition ability of 88 percent in 
the right ear.  On VA audiological evaluation in May 1999, 
right ear puretone thresholds in the frequencies of 1000, 
2000, 3000, and 4,000 Hz were 30, 40, 45, and 55, 
respectively.  An average puretone threshold of 43 dBs was 
noted.  Speech audiometry testing revealed speech recognition 
ability of 92 percent in the right ear.  A VA audiology 
consultation record, dated in June 1999, shows that the 
veteran had recently been issued hearing aids.  

The Board finds that entitlement to an increased 
(compensable) evaluation for hearing loss in the right ear is 
not warranted under either the old or new regulations. The 
veteran in this case is not totally deaf in both ears as 
shown by the medical evidence, namely the recent VA audiology 
examinations.  Therefore, the hearing in the ear having 
nonservice-connected loss is to be considered normal for the 
purpose of computing the service-connected disability rating.  

The Board has considered the veteran's argument that his 
hearing loss has increased.  However, the evidence clearly 
weighs against the assignment of a compensable evaluation in 
this case.  The requirements of both the old and the new 
regulations set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  See 38 C.F.R. § 4.85, Table VII 
(2000); 38 C.F.R. § 4.87, Table VII (1998).  The evaluation 
of hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The fact that the 
veteran may wear hearing aids does not affect his rating, as 
the rating schedule makes a proper allowance for improvement 
by hearing aids.  38 C.F.R. § 4.86 (1998).

The March 1998 VA examination shows that the veteran has an 
average pure tone threshold of 45 decibels in the right ear, 
with 88 percent speech discrimination.  The May 1999 VA 
examination shows that the veteran has an average pure tone 
threshold of 43 decibels in the right ear, with 92 percent 
speech discrimination.  The only possible interpretation of 
these examinations under both the old and new regulations is 
that the veteran's hearing loss of the right ear is at most 
level II, and that, therefore, a compensable rating is not 
warranted.  38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 
6100 (2000); 38 C.F.R. § 4.87, Tables VI, VII, Diagnostic 
Code 6100 (1998).  The Board has also considered the 
provisions of 38 C.F.R. § 4.85(g) and 4.86 (2000), but the 
results of the VA examinations clearly show that these 
provisions are not applicable in this case.

The Board also points out that the noncompensable disability 
evaluation currently assigned, based upon the evidence of 
record, is the highest rating assignable during the entire 
appeal period of the veteran's current claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
Board finds no basis, which supports a compensable rating.  
Additionally, the preponderance of the evidence is against 
the claim for an initial compensable evaluation for a right 
ear hearing loss; the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  
38 C.F.R. § 4.3 (1999).


ORDER

A compensable evaluation for right ear hearing loss is 
denied.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


